Citation Nr: 0730108	
Decision Date: 09/25/07    Archive Date: 10/01/07	

DOCKET NO.  05-08 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of fracture of the left humerus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to 
July 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March and June 2004 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
residuals of fracture of the left humerus.  In that regard, 
based on a review of the veteran's claims file, it would 
appear that he last underwent a VA orthopedic examination for 
compensation purposes in May 2004, more than three years ago.  
Since the time of that examination, the veteran has received 
treatment on numerous occasions for his service-connected 
fracture of the left humerus.  However, to date, the veteran 
has yet to be scheduled for an additional VA orthopedic 
examination in order to more accurately evaluate the current 
severity of his service-connected disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); see also VAOPGCPREC 2-95 (April 
7, 1995).  

Finally, the Board notes that, subsequent to the issuance of 
the most recent Supplemental Statement of the Case (SSOC) in 
May 2005, there were received numerous VA inpatient and 
outpatient treatment records, many of which are pertinent to 
the issue on appeal, which have not yet been considered by 
the RO.  More to the point, while the veteran's file now 
contains records dating up to and through May 2007, it would 
appear that the RO has considered only records dating up to 
March 2005.  Many of those records relate to and/or have a 
bearing on the veteran's claim for an increased evaluation 
for his service-connected left humerus disability, and must, 
therefore, absent a waiver, be referred to the agency of 
original jurisdiction (in this case, the RO) for initial 
review.  Significantly, during the course of a hearing before 
the undersigned Veterans Law Judge in July 2007, the 
veteran's representative specifically indicated that the 
veteran did not wish to waive his right to initial RO review 
of the evidence in question.  See Transcript, p. 2.  
38 C.F.R. § 20.1304(c) (2007).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2007, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
residuals or fracture of the left 
humerus.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the veteran's service-
connected residuals of fracture of the 
left humerus, to include any and all 
limitation of range of motion, as well as 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  In so doing, and 
to the extent possible, the examiner 
should attempt to differentiate 
symptomatology directly attributable to 
the veteran's service-connected left 
humeral fracture from that more likely 
the result of other, nonservice-connected 
conditions.  The examiner should also 
discuss factors associated with 
disability, such as objective indications 
of pain or pressure on manipulation.  
Finally, the examiner should inquire as 
to whether the veteran experiences flare-
ups associated with his service-connected 
fracture of the left humerus.  To the 
extent possible, any additional 
limitation of motion attributable to such 
flare-ups should be described.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  Thereafter, the RO should review the 
veteran's claim for an increased 
evaluation for his service-connected 
residuals of fracture of the left 
humerus, specifically taking into account 
any and all VA and/or private treatment 
records dated on or after March 2005.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC 
in May 2005.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



